Citation Nr: 1821260	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-28 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD and an anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to May 2005, including service in Iraq.  

Although the Veteran's issued DD Form 214 indicated that his service was characterized as other than honorable, a June 2007 VA administrative decision determined that his service was to be considered honorable for VA purposes, and therefore, was not a bar to VA benefits.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in relevant part, declined to reopen the Veteran's previously denied claim of entitlement to service connection for a psychiatric disorder, to include PTSD.

In an October 2014 statement, the Veteran indicated that he wished to withdraw his request to be scheduled for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).

In proceeding with review of the Veteran's claim, the Board notes that the RO previously declined to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, in an August 2009 rating decision.  While the Veteran did not file a notice of disagreement (NOD) with respect to that decision, relevant VA treatment records dated between August and September 2009, after the issuance of the August 2009 rating decision, reflecting treatment for psychiatric disability and noting the Veteran's reported in-service stressors, were at least constructively of record within the one-year appeal period following the August 2009 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  See also Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143 (Feb. 8, 2018) (rules of constructive possession may be applicable to 38 C.F.R. § 3.156(b) analysis in some circumstances).  As such, the VA treatment records constituted new and material evidence pertinent to the claim, and therefore, prevented the denial of the application to reopen the claim of entitlement to service connection for a psychiatric disorder, filed in March 2009, from becoming final.  See 38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The proper rating decision on appeal before the Board, therefore, is the August 2009 rating decision.


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  The Veteran did not appeal that decision, and new and material evidence relevant to the claim was not received within one year of issuance of the decision.

2.  Evidence received since the August 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for psychiatric disability and raises a reasonable possibility of substantiating the service connection claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's diagnosed anxiety disorder is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been received, and the claim of entitlement service connection for a psychiatric disorder, to include PTSD, may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156.

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for an anxiety disorder have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 3.304 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In August 2007, the RO denied service connection for a psychiatric disorder, to include PTSD.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, the decision became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C. § 7105(d)(3).  The exception to this rule is found at 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, in the August 2007 rating decision, the RO considered the Veteran's service treatment records and VA treatment records dated through July 2007.  The RO denied service connection for the claimed psychiatric disability based on a lack of evidence that such disability was incurred in or caused by service.  

Evidence obtained since the August 2007 denial of the Veteran's claim includes continuing VA treatment records dated through May 2016, indicating the presence of multiple psychiatric disabilities, including PTSD and anxiety disorder, and statements from the Veteran, including an October 2012 statement, wherein he contended that witnessed members of his unit who died during service, and that he was involved in improvised explosive device (IED) explosions.  The Veteran was additionally afforded a VA examination in May 2013.  In the examination report, the examiner provided the opinion that the Veteran had anxiety disorder that was at least as likely related to, inter alia, reported combat experiences during his service in Iraq.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for a psychiatric disability.  See 38 C.F.R. § 3.156(a).  The new evidence clearly delineates current psychiatric disability diagnoses and provides evidence of a nexus between such psychiatric disability and the Veteran's active service.  Thus, the evidence is new and material and the service connection claim for a psychiatric disability is reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The evidence establishes that the Veteran has currently diagnosed psychiatric disability.  The May 2013 VA examination report delineated a clear diagnosis of anxiety disorder, not otherwise specified (NOS).  

The Veteran's service treatment records (STRs) do not contain any indication that he was diagnosed with or treated for psychiatric disability during service.  Notably, however, the evidence of record indicates that he had service in Southwest Asia, including in Iraq.  His DD Form 214 specifically notes that he had service in a designated imminent danger pay area, and that his military occupational specialty was in motor transport operations.  Moreover, the Veteran has credibly asserted that he was exposed to dangerous conditions during service, including be involved in IED explosions.  The Board finds the Veteran's credible reports to be consistent with the places, types, and circumstances of his service, including his confirmed service in an imminent danger area in a transport operations role.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

With respect to an etiological relationship between the Veteran's in-service stressors and his subsequent psychiatric disability diagnosis, the record reveals that he first filed his claim for service connection in December 2006, a little over one year after his separation from service.  A January 2007 VA treatment report noted that the Veteran began suffering from PTSD symptoms after his return from Iraq.  He continued receiving psychiatric treatment since January 2009 and was admitted to VA facilities for psychiatric treatment at various times throughout the pendency of his appeal.  

During the May 2013 VA examination, the Veteran reported that serving in Iraq was very stressful and scary.  He reported being on the road a lot and having to make several stops to transport supplies from one place to another.  He reported being involved in IED explosions and having been exposed to mortar attacks at night.  While the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, the examiner did diagnose anxiety disorder, NOS.  The examiner initially provided the opinion that the Veteran's claimed psychiatric disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  In providing reasons for this opinion, however, the examiner elaborated that the Veteran had had several stressors in his life, including the death of his mother when he was 15 years old, exposure to combat in Iraq, conflict with his wife and being away from his children, and legal problems.  The examiner explained that the Veteran's anxiety disorder was at least as likely as not related to these stressors.  

Given the examiner's opinion that the Veteran's anxiety disorder diagnosis was, at least in part, at least as likely as not the result of the Veteran's credible reported in-service stressors, the Board finds that the examiner has provided an adequate nexus opinion, at least as likely as not relating the Veteran's diagnosed anxiety disorder to his in-service stressors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Although the examiner's opinion indicated that the Veteran had combat exposure, the essence of the opinion was that the Veteran's stressful experiences during his Iraq service, including exposure to IED explosions, contributed to his anxiety disorder diagnosis.  The opinion, therefore, is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(a).  Thus, the Board need not reach a specific finding as to whether the Veteran engaged in combat.  

The evidence is thus at least evenly balanced as to whether the Veteran's anxiety disorder is etiologically related to his active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for allergic rhinitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making the above determination, the Board notes that the issue on appeal has been characterized as entitlement to service connection for a psychiatric disability, to include PTSD.  Notably, however, the record does not confirm that a PTSD diagnosis has been made in accordance with required diagnostic procedures.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  Moreover, given that there is no indication that the Veteran's suffers from psychiatric symptoms clearly attributable to a psychiatric disability other than anxiety disorder, for which service connection is being granted, further discussion of PTSD or any other psychiatric disorder is unnecessary.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (considering the possibility that bipolar disorder and PTSD did not constitute the same disability, but rejecting this argument based on the facts of that case).

ORDER

The application to reopen the claim of entitlement to service connection for a psychiatric disorder is granted.

Entitlement to service connection for anxiety disorder is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


